DETAILED ACTION
	Receipt of Applicant’s Amendment, filed July 30, 2021 is acknowledged.  
Claims 1, 8, and 15 where amended.
Claims 1-20 are pending in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen [2017/0212931] Simhadri [2015/0220597].

	With regard to claim 1 Chen teaches A computer-implemented method for executing queries (Chen, ¶13 “a computer system 100 … that receives and processes a hybrid query 110”) that include declarative logic (Chen, ¶13 “The hybrid query 110 contains query components that are directed to different database types: an RDB query component (a SQL query, for example)” and … logic (Chen ¶13 “a graph database (GDB) component”) in database systems as different database types (Id), the method comprising: 
receiving a query (Chen, ¶13 “The hybrid query contains query components that are directed to different database types”) comprising declarative logic as the  and … logic as the embedded UDF queries (Chen, ¶13 “process a query that is generally formatted according to a relational database (RDB) language protocol (such as SQL for example) but contains multiple embedded queries associated with a graph traversal”; ¶15 “a user defined function (UDF)”; Please note Paragraph ¶2 of the instant specification recites a definition for imperative language, ¶3 provides an example of UDFs being used to express imperative logic in queries); 
providing a parse tree based on the query (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”), the parse tree comprising a declarative portion as the RDB query expressions (Id) and an imperative portion as the GDB query expressions (Id); 
… the parse tree to provide a first parse sub-tree as the RDB query expressions within the hybrid query tree (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”) and a second parse sub- tree as the GDB query expressions within the hybrid query tree (Id) see Fig 2, 220-1 and 220-2), the first parse sub-tree comprising a first set of nodes (Chen, Figure 2, 210-1, 210-2, 210-3, 210-4) comprising … for executing the declarative portion (Chen, ¶16 “The RDB query engine 104, in response to the RDB query expressions 210, performs a search on the expressions”) and a second set of nodes (Chen, Fig 2, 220-1 and 220-2) each of the nodes in the second set of nodes representing a placeholder for the imperative portion (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”; ¶32 “space holder”), the second parse sub-tree being representative of the imperative portion as the GDB query expressions (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”); 
compiling the first parse sub-tree using a declarative compiler (Chen, ¶17 “a RDB search is performed (block 306) by the RDB query engine based on the RDB query component”) to provide a … (QEP) as executing the query expressions using the necessary query engines (Chen, ¶16) comprising, for each node in the second set of nodes as the GDB query expressions within the hybrid query tree (Chen ¶16, Fig 2, 220-1 and 220-2), an imperative script operator to prompt execution of a represented part of the imperative portion (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDTF)”); 
compiling the second parse sub-tree using an imperative compiler (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDFT)”) to provide one or more script execution plans (Chen, ¶23 “the ; 
executing, by a declarative query execution engine (Chen, ¶17 “a RDB search is performed (block 306) by the RDB query engine based on the RDB query component”), the QEP during executing:
encountering a first imperative script operator as encountering node C4 (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”; Chen, Figure 2 220-2, node C4, which is an imperative node ¶16 “GDB query expressions 220 (query expressions 220-1 and 220-2)”),
 initiating execution of  a first script execution plan of the first imperative script operator by an imperative script execution engine to provide a first imperative result (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”), 
providing the first imperative result to the declarative query execution engine (Chen, ¶17 “to return a corresponding GDB search result.  The RDB engine is then used (block 310) to join the results of the RDB and GDB searches”) to combine results,
continuing executing the QEP as the system is designed to handle multiple embedded queries, such as executing nodes Q1, and Q2 (Chen, ¶13 “contains one or multiple embedded queries”) which are outsourced when they are encountered in the ; 
encountering a second imperative script operator as encountering node C3 (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”; Chen, Figure 2 220-1, node C3, which is an imperative node ¶16 “GDB query expressions 220 (query expressions 220-1 and 220-2)”),
 initiating execution of  a second script execution plan of the second imperative script operator by an imperative script execution engine to provide a second imperative result (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”), 
providing the second imperative result to the declarative query execution engine (Chen, ¶17 “to return a corresponding GDB search result.  The RDB engine is then used (block 310) to join the results of the RDB and GDB searches”) to combine results,
continuing executing the QEP as the system is designed to handle multiple embedded queries, including finishing execution of Q5 and Q6 (Chen, ¶13 “contains one or multiple embedded queries”) which are outsourced when they are encountered in the tree (Chen, ¶16 “The function 120 cause the RDB query engine 104 to communicate, or outsource, processing of GDB query expressions”) Referring to the example in Figure 2, once node C4 (Figure 2, 220-2 imperative node) is executed and the results are obtained, the system would have to execute Q5 (declarative) which would require Q1, Q2 (both declarative) and C3 (imperative) to be executed) and combined in order to combine Q5 with C4); and 
providing a query result at least partially comprising the imperative result of each imperative script operator (Chen, ¶16 “joins the RDB results with the GDB results to produce a corresponding hybrid query result 112”).  

Chen does not explicitly teach imperative logic… imperative logic… dividing the parse tree… logical operators … or a query execution plan (QEP).
Simhadri teaches imperative logic (Simhadri, ¶22 “Most database systems, both commercial and open source, provide support for invoking user-defined functions (USFs) from SQL queries… These functions may be written using a rich set of imperative language constructs… programmers prefer imperative constructs for many tasks”) imperative logic (Simhadri, Id)… dividing the parse tree to provide a first parse sub-tree (Simhadri, Figure 10, see Query Tree) and a second parse sub-tree (Simhadri, Figure 10, see UDF Tree), the first parse sub-tree comprising a first set of nodes comprising logical operator (Simhadri, ¶37 “Group-by operator”) for and a second set of nodes (Simhadri, Figure 10, see UDF Tree) … compiling the first parse sub-tree .. to provide a query execution plan (QEP) (Simhadri, ¶47 “Query decorrelation enables set-oriented execution plans by rewriting a nested query as a flat query”) … executing…the QEP during executing (Simhadri, ¶47 “Query decorrelation enables set-oriented execution plans by rewriting a nested query as a flat query”)… continuing executing the QEP (Simhadri, ¶47 “Query decorrelation enables set-oriented execution plans by rewriting a nested query as a flat query”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the UDF taught by Chen using imperative language as taught by Simhadri as UDFs are often written in imperative programing language constructs and SQL (Simhadri, ¶2), and many programmers prefer imperative constructs for many tasks (Simhadri, ¶22).  Within the proposed combination it should be noted that the modification of the device to execute imperative UDF functions as opposed to Graph queries would require the system to outsource the UDF (Chen, ¶16) to an Imperative query engine (one that can execute the Imperative UDF function) as opposed to the use of the GDB query engine (23 and ¶25).  This involves a simple substitution of one compiler for another to enable the system to execute the queries associated with that compiler.  Such means of executing queries is described by Simhadri as a conventional system for evaluating SQL queries containing user defined functions (Simhadri, ¶23).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the RDB query engine 

With regard to claims 2, 9, and 16 the proposed combination further teaches wherein the imperative script operator comprises one or more parameters that are provided as input for execution of the one or more script execution plans as the parameters of the cypher query that must be provided as input for the GDB query engine to execute the query (Chen, ¶25 “the SQL query engine 404 to communicate a cypher query… to a GDB query engine”).  

With regard to claims 3, 10, and 17 the proposed combination further teaches wherein execution of the QEP until encountering the imperative script operator provides a partial result, the partial result being combined with the imperative result to provide at least a portion of the query result (Chen, ¶16 “joins the RDB results with the GDB results to produce a corresponding hybrid query result 112”).  

With regard to claims 4, 11, and 18 the proposed combination further teaches wherein the query is based on a syntax for embedding imperative function scripts (Chen, ¶13 “a query that is generally formatted according to a relational database (RDB) language protocol… but contains one or multiple embedded queries associated with a graph traversal”).  

With regard to claims 5, 15, and 19 the proposed combination further teaches wherein the query result is provided absent creation of a database object for processing of imperative functions within the database system (Chen, ¶19 “A default OCF, in accordance with example implementations, may be provided as a build-in function, which the user may use without coding a UDF.”; ¶25, ¶26, ¶28 “Due to the abstractions.. an OCF developer may merely specify the function signature and optionally, implement an abstract function to filter or derive the graph search results before feeding the processed results to the host query”).  

With regard to claims 6, 13, and 20 the proposed combination further teaches wherein the imperative result (Chen, ¶16 “returns the search results to the RDB query engine 104”) comprises an in-memory column table (Chen, ¶23 “a table scan, which is used by the SQL query engine 404 for reading relational data from tables”).  

wherein the execution engine comprises a declarative execution engine for executing the QEP (Chen, ¶16 “The RDB query engine 104, in response to the RDB query expressions 210, performs a search on the expressions”) and an imperative execution engine for executing the one or more script execution plans (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”).  

With regard to claim 8 Chen teaches A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations (Chen, ¶38 “In general, the physical machine 500 is an actual machine that is made up of actual machine executable instructions 542, or ‘software,’ and hardware.  As examples, the hardware 544 may include one or multiple processor cores 502, which may be central processing units (CPUs)”) for executing queries (Chen, ¶13 “a computer system 100 … that receives and processes a hybrid query 110”) that include declarative logic (Chen, ¶13 “The hybrid query 110 contains query components that are directed to different database types: an RDB query component (a SQL query, for example)” and … logic (Chen ¶ “a graph database (GDB) component”) in database systems as different database types (Id), the operations comprising: 
receiving a query (Chen, ¶13 “The hybrid query contains query components that are directed to different database types”) comprising declarative logic as the SQL query (Chen, ¶13 “process a query that is generally formatted according to a relational database (RDB) language protocol (such as SQL for example) but contains multiple embedded queries associated with a graph traversal”; Please Note Paragraph ¶2 of the instant specification recites a definition for Declarative language, and provides examples of declarative queries, including SQL formatted queries) and … logic as the embedded UDF queries (Chen, ¶13 “process a query that is generally formatted according to a relational database (RDB) language protocol (such as SQL for example) but contains multiple embedded queries associated with a graph traversal”; ¶15 “a user defined function (UDF)”; Please note Paragraph ¶2 of the instant specification recites a definition for imperative language, ¶3 provides an example of UDFs being used to express imperative logic in queries); 
providing a parse tree based on the query (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”), the parse tree comprising a declarative portion as the RDB query expressions (Id) and an imperative portion as the GDB query expressions (Id); 
… the parse tree to provide a first parse sub-tree as the RDB query expressions within the hybrid query tree (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”) and a second parse sub- tree as the GDB query expressions within the hybrid query tree (Id) see Fig 2, , the first parse sub-tree comprising a first set of nodes (Chen, Figure 2, 210-1, 210-2, 210-3, 210-4) comprising… for executing the declarative portion (Chen, ¶16 “The RDB query engine 104, in response to the RDB query expressions 210, performs a search on the expressions”) and a second set of nodes (Chen, Fig 2, 220-1 and 220-2), each node in the second set of nodes representing a placeholder for the imperative portion (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”; ¶32 “space holder”), the second parse sub-tree being representative of the imperative portion as the GDB query expressions (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”); 
compiling the first parse sub-tree using a declarative compiler (Chen, ¶17 “a RDB search is performed (block 306) by the RDB query engine based on the RDB query component”) to provide a … (QEP) as executing the query expressions using the necessary query engines (Chen, ¶16) comprising, for each node in the second set of nodes as the GDB query expressions within the hybrid query tree (Chen ¶16, Fig 2, 220-1 and 220-2), an imperative script operator to prompt execution of a represented part of the imperative portion (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDTF)”); 
compiling the second parse sub-tree using an imperative compiler (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation  to provide one or more script execution plans (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDTF)”); 
executing, by a declarative query execution engine (Chen, ¶17 “a RDB search is performed (block 306) by the RDB query engine based on the RDB query component”), the QEP during executing:
encountering a first imperative script operator as encountering node C4 (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”; Chen, Figure 2 220-2, node C4, which is an imperative node ¶16 “GDB query expressions 220 (query expressions 220-1 and 220-2)”),
 initiating execution of  a first script execution plan of the first imperative script operator by an imperative script execution engine to provide a first imperative result (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”), 
providing the first imperative result to the declarative query execution engine (Chen, ¶17 “to return a corresponding GDB search result.  The RDB engine is then used (block 310) to join the results of the RDB and GDB searches”) to combine results,
continuing executing the QEP as the system is designed to handle multiple embedded queries, such as executing nodes Q1, and Q2 (Chen, ¶13 “contains one or ; 
encountering a second imperative script operator as encountering node C3 (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”; Chen, Figure 2 220-1, node C3, which is an imperative node ¶16 “GDB query expressions 220 (query expressions 220-1 and 220-2)”),
 initiating execution of  a second script execution plan of the second imperative script operator by an imperative script execution engine to provide a second imperative result (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”), 
providing the second imperative result to the declarative query execution engine (Chen, ¶17 “to return a corresponding GDB search result.  The RDB engine is then used (block 310) to join the results of the RDB and GDB searches”) to combine results,
continuing executing the QEP as the system is designed to handle multiple embedded queries, including finishing execution of Q5 and Q6 (Chen, ¶13 “contains one or multiple embedded queries”) which are outsourced when they are encountered in the tree (Chen, ¶16 “The function 120 cause the RDB query engine 104 to communicate, or outsource, processing of GDB query expressions”) Referring to the example in Figure 2, once node C4 (Figure 2, 220-2 imperative node) is executed and the results are obtained, the system would have to execute Q5 (declarative) which would require Q1, Q2 (both declarative) and C3 (imperative) to be executed) and combined in order to combine Q5 with C4); and 
providing a query result at least partially comprising the imperative result of each imperative script operator (Chen, ¶16 “joins the RDB results with the GDB results to produce a corresponding hybrid query result 112”).  

Chen does not explicitly teach imperative logic… imperative logic… dividing the parse tree… logical operators … or a query execution plan (QEP).
Simhadri teaches imperative logic (Simhadri, ¶22 “Most database systems, both commercial and open source, provide support for invoking user-defined functions (USFs) from SQL queries… These functions may be written using a rich set of imperative language constructs… programmers prefer imperative constructs for many tasks”) imperative logic (Simhadri, Id)… dividing the parse tree to provide a first parse sub-tree (Simhadri, Figure 10, see Query Tree) and a second parse sub-tree (Simhadri, Figure 10, see UDF Tree), the first parse sub-tree comprising a first set of nodes comprising logical operator (Simhadri, ¶37 “Group-by operator”) for and a second set of nodes (Simhadri, Figure 10, see UDF Tree) … compiling the first parse sub-tree .. to provide a query execution plan (QEP) (Simhadri, ¶47 “Query decorrelation enables set-oriented execution plans by rewriting a nested query as a flat query”) … executing…the QEP during executing (Simhadri, ¶47 “Query decorrelation enables set-oriented execution plans by rewriting a nested query as a flat query”)… continuing executing the QEP (Simhadri, ¶47 “Query decorrelation enables set-oriented execution plans by rewriting a nested query as a flat query”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the UDF taught by Chen using imperative language as taught by Simhadri as UDFs are often written in imperative programing language constructs and SQL (Simhadri, ¶2), and many programmers prefer imperative constructs for many tasks (Simhadri, ¶22).  Within the proposed combination it should be noted that the modification of the device to execute imperative UDF functions as opposed to Graph queries would require the system to outsource the UDF (Chen, ¶16) to an Imperative query engine (one that can execute the Imperative UDF function) as opposed to the use of the GDB query engine (23 and ¶25).  This involves a simple substitution of one compiler for another to enable the system to execute the queries associated with that compiler.  Such means of executing queries is described by Simhadri as a conventional system for evaluating SQL queries containing user defined functions (Simhadri, ¶23).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the RDB query engine 

With regard to claim 15 Chen teaches A system, comprising: 
one or more computers (Chen, ¶37 “physical machines”); and 
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations (Chen, ¶38 “In general, the physical machine 500 is an actual machine that is made up of actual machine executable instructions 542, or ‘software,’ and hardware.  As examples, the hardware 544 may include one or multiple processor cores 502, which may be central processing units (CPUs)”) for executing queries (Chen, ¶13 “a computer system 100 … that receives and processes a hybrid query 110”) that include declarative logic (Chen, ¶13 “The hybrid query 110 contains query components that are directed to different  and … logic (Chen ¶ “a graph database (GDB) component”) in database systems as different database types (Id), the operations comprising: 
receiving a query (Chen, ¶13 “The hybrid query contains query components that are directed to different database types”) comprising declarative logic as the SQL query (Chen, ¶13 “process a query that is generally formatted according to a relational database (RDB) language protocol (such as SQL for example) but contains multiple embedded queries associated with a graph traversal”; Please Note Paragraph ¶2 of the instant specification recites a definition for Declarative language, and provides examples of declarative queries, including SQL formatted queries) and … logic as the embedded UDF queries (Chen, ¶13 “process a query that is generally formatted according to a relational database (RDB) language protocol (such as SQL for example) but contains multiple embedded queries associated with a graph traversal”; ¶15 “a user defined function (UDF)”; Please note Paragraph ¶2 of the instant specification recites a definition for imperative language, ¶3 provides an example of UDFs being used to express imperative logic in queries); 
providing a parse tree based on the query (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”), the parse tree comprising a declarative portion as the RDB query expressions (Id) and an imperative portion as the GDB query expressions (Id); 
… the parse tree to provide a first parse sub-tree as the RDB query expressions within the hybrid query tree (Chen, ¶16 “process a hybrid query 110 that and a second parse sub- tree as the GDB query expressions within the hybrid query tree (Id) see Fig 2, 220-1 and 220-2), the first parse sub-tree comprising a first set of nodes (Chen, Figure 2, 210-1, 210-2, 210-3, 210-4) comprising… for executing the declarative portion (Chen, ¶16 “The RDB query engine 104, in response to the RDB query expressions 210, performs a search on the expressions”) and a second set of nodes (Chen, Fig 2, 220-1 and 220-2), each node in the second set of nodes representing a placeholder for the imperative portion (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”; ¶32 “space holder”), the second parse sub-tree being representative of the imperative portion as the GDB query expressions (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”); 
compiling the first parse sub-tree using a declarative compiler (Chen, ¶17 “a RDB search is performed (block 306) by the RDB query engine based on the RDB query component”) to provide a … (QEP) as executing the query expressions using the necessary query engines (Chen, ¶16) comprising, for each node in the second set of nodes as the GDB query expressions within the hybrid query tree (Chen ¶16, Fig 2, 220-1 and 220-2), an imperative script operator to prompt execution of a represented part of the imperative portion (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDTF)”); 
compiling the second parse sub-tree using an imperative compiler (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDFT)”) to provide one or more script execution plans (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDTF)”); 
executing, by a declarative query execution engine (Chen, ¶17 “a RDB search is performed (block 306) by the RDB query engine based on the RDB query component”), the QEP during executing:
encountering a first imperative script operator as encountering node C4 (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”; Chen, Figure 2 220-2, node C4, which is an imperative node ¶16 “GDB query expressions 220 (query expressions 220-1 and 220-2)”),
 initiating execution of  a first script execution plan of the first imperative script operator by an imperative script execution engine to provide a first imperative result (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”), 
providing the first imperative result to the declarative query execution engine (Chen, ¶17 “to return a corresponding GDB search result.  The RDB engine is  to combine results,
continuing executing the QEP as the system is designed to handle multiple embedded queries, such as executing nodes Q1, and Q2 (Chen, ¶13 “contains one or multiple embedded queries”) which are outsourced when they are encountered in the tree (Chen, ¶16 “The function 120 cause the RDB query engine 104 to communicate, or outsource, processing of GDB query expressions”) Referring to the example in Figure 2, once node C4 (Figure 2, 220-2 imperative node) is executed and the results are obtained, the system would have to execute Q5 (declarative) which would require Q1, Q2 (both declarative) and C3 (imperative) to be executed) and combined in order to combine Q5 with C4); 
encountering a second imperative script operator as encountering node C3 (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”; Chen, Figure 2 220-1, node C3, which is an imperative node ¶16 “GDB query expressions 220 (query expressions 220-1 and 220-2)”),
 initiating execution of  a second script execution plan of the second imperative script operator by an imperative script execution engine to provide a second imperative result (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”), 
providing the second imperative result to the declarative query execution engine (Chen, ¶17 “to return a corresponding GDB search result.  The RDB engine is then used (block 310) to join the results of the RDB and GDB searches”) to combine results,
continuing executing the QEP as the system is designed to handle multiple embedded queries, including finishing execution of Q5 and Q6 (Chen, ¶13 “contains one or multiple embedded queries”) which are outsourced when they are encountered in the tree (Chen, ¶16 “The function 120 cause the RDB query engine 104 to communicate, or outsource, processing of GDB query expressions”) Referring to the example in Figure 2, once node C4 (Figure 2, 220-2 imperative node) is executed and the results are obtained, the system would have to execute Q5 (declarative) which would require Q1, Q2 (both declarative) and C3 (imperative) to be executed) and combined in order to combine Q5 with C4); and 
providing a query result at least partially comprising the imperative result of each imperative script operator (Chen, ¶16 “joins the RDB results with the GDB results to produce a corresponding hybrid query result 112”).  

Chen does not explicitly teach imperative logic… imperative logic… dividing the parse tree… logical operators … or a query execution plan (QEP).
Simhadri teaches imperative logic (Simhadri, ¶22 “Most database systems, both commercial and open source, provide support for invoking user-defined functions (USFs) from SQL queries… These functions may be written using a rich set of imperative language constructs… programmers prefer imperative constructs for many imperative logic (Simhadri, Id)… dividing the parse tree to provide a first parse sub-tree (Simhadri, Figure 10, see Query Tree) and a second parse sub-tree (Simhadri, Figure 10, see UDF Tree), the first parse sub-tree comprising a first set of nodes comprising logical operator (Simhadri, ¶37 “Group-by operator”) for executing the declarative portion (Simhadri, Figure 10, see Query Tree) and a second set of nodes (Simhadri, Figure 10, see UDF Tree) … compiling the first parse sub-tree .. to provide a query execution plan (QEP) (Simhadri, ¶47 “Query decorrelation enables set-oriented execution plans by rewriting a nested query as a flat query”) … executing…the QEP during executing (Simhadri, ¶47 “Query decorrelation enables set-oriented execution plans by rewriting a nested query as a flat query”)… continuing executing the QEP (Simhadri, ¶47 “Query decorrelation enables set-oriented execution plans by rewriting a nested query as a flat query”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the UDF taught by Chen using imperative language as taught by Simhadri as UDFs are often written in imperative programing language constructs and SQL (Simhadri, ¶2), and many programmers prefer imperative constructs for many tasks (Simhadri, ¶22).  Within the proposed combination it should be noted that the modification of the device to execute imperative UDF functions as opposed to Graph queries would require the system to outsource the UDF (Chen, ¶16) to an Imperative query engine (one that can execute the Imperative UDF function) as opposed to the use of the GDB query engine (23 and ¶25).  This involves a simple substitution of one compiler for another to enable the system to execute the queries associated with that compiler.  Such means of executing 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the RDB query engine (Chen¶16) to generate a query execution plan such as the one described by Simhadri (¶46) as such steps are necessary to the execution of a query.  One of ordinary skill in the art would recognize that the SQL search engine must generate a QEP in order to execute the search for the given SQL query.  The solution provided by Simhadri provides a means of generating a QEP for a hybrid query.  This is achieved by creating a Query tree and UDF tree (Figure 10) and then creating a flat QEP for executing them (Simhadri, ¶47).  Please note that the query execution plans taught by Simhadri provides instructions for executing USFs with Loops (¶131) where the inner loop data is captured by a data dependence graph (DDG) (¶135).  Such loops in UDFs are commonly encountered (Simhadri, ¶137) and could be processed by the proposed combination.

Response to Arguments
Applicant's arguments filed July 30, 2021 have been fully considered but they are not persuasive.

Applicant argues that as Chen is absent teaching of a QEP, Chen cannot teach executing a QEP, much less recited functionality that is performed during execution of a 
In response to the preceding argument it is noted that Chen explicitly and clearly is executing the queries.  This inherently requires the user of a QEP.  Chen does not explicitly recite the use of a QEP but one of ordinary skill in the art would recognize that such a plan is necessary to perform the execution of the query as Chen describes.  Furthermore, Chen is clear in regards to the functionality of how the query is to be executed, which satisfies the requirements of the claim (see the mapping above).  Simhadri recites the explicit use of a QEP in performing executions of hybrid queries that contain both SQL and UDF functionality.  Simhadri explicitly teaches an improvement in which the QEP is written as a flat query instead of a nested query, and provides instructions on how to generate the QEP to execute these queries.  Applicant’s arguments ignore the fact that Chen is executing queries, and does not address the proposed rejection on record.
	Based on the above reasons the applied prior art teaches the claimed limitations.

Applicant argues that Chen does not teach a “first parse sub-tree comprising a fist set of nodes comprising logical operators for executing the declarative portion and a second set of nodes, each node in the second set of nodes representing a placeholder for the imperative portion, the second parse sub-tree being representative of the imperative portion”.  Applicant states that Chen discusses a space holder in the context of the output schema of the OCF.

	Based on the above reasons the applied prior art teaches the claimed limitations.

Applicant argues that Simhadri does not teach dividing the parse tree into a first parse-tree and a second parse tree, but instead discusses constructing the query tree and the UDF tree after parsing the SQL query.
In response to the preceding argument it is noted that the claims do not define how the trees are divided.  There is no definition, nor indication of scope, regarding what the term “divided” entails.  One of ordinary skill in the art, at the time the invention was filed, would have identified the construction of the query tree and the UDF tree as “dividing the parse tree to provide a first parse sub-tree and a second parse sub-tree”.  The distinction applicant sees between the claimed device and the prior art is unclear.  Should applicant see a distinction between the construction of the query tree and the UDF tree and the invented device, it is suggested that the claims be amended to clarify this distinction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA L WILLIS/Primary Examiner, Art Unit 2158